EXHIBIT 10.1

ADDENDUM NUMBER ONE

to

INSURANCE CAPITAL BUILD-UP INCENTIVE PROGRAM SURPLUS NOTE

BETWEEN THE STATE BOARD OF ADMINISTRATION OF FLORIDA AND

UNITED PROPERTY & CASUALTY INSURANCE COMPANY

Effective: July 1, 2008

During the 2008 legislative session, CS/CS/SB 2860 passed and became law on
July 1, 2008. Section 2 of the bill provides for changes to Section 215.5595,
F.S. As such, subsection 215.5595(10), F.S., allows the State Board of
Administration to “…renegotiate the terms of any surplus note issued by an
insurer prior to January 2008 under this program upon the agreement of the
insurer and the board and consistent with the requirements of this section as
amended in 2008.”

Pursuant to the authorization provided in Section 215.5595, F.S., as amended,
the undersigned parties to this Surplus Note executed on September 22, 2006,
between United Property & Casualty Insurance Company, (NAIC #10969) and the
State Board of Administration of Florida (“Board”) hereby agree to the following
amended terms and conditions.

Addendum Number One is not retroactive and does not change any provision of the
Surplus Note as executed on September 22, 2006, except that as of July 1, 2008,
the following provisions of the Surplus Note are made effective and will be
applied only on a prospective basis. All other provisions of the Surplus Note
shall remain in full force and effect.

 

1.

Surplus Note page one, third paragraph shall be hereby amended effective
prospectively beginning on July 1, 2008 to read as follows:

For and in consideration of the mutual agreements as set forth, the Insurer
hereby makes a contribution to Surplus in New Capital of $20 million and
covenants to meet the Minimum Writing Ratio of Premium to Surplus as specified
in this Surplus Note Addendum Number One during the remaining term of this
Surplus Note beginning on July 1, 2008. All amounts due and invoiced under the
requirements of the original Surplus Note, including but not limited to
interest, additional interest charges for not meeting Minimum Writing Ratio
requirements, and any late fees; remain due until paid and are not affected by
this Addendum Number One.

 

2.

The following paragraphs in the Definitions section of the Surplus Note shall be
hereby amended effective prospectively beginning on July 1, 2008 to read as
follows:

(h) “Minimum Required Surplus” means that the Insurer’s Surplus equals at least
$50 million or for Insurers writing only manufactured housing policies, at least
$14 million.



--------------------------------------------------------------------------------

(i) “Minimum Writing Ratio” is met by meeting either the Net Written Premium to
Surplus writing ratio or the Gross Written Premium to Surplus writing ratio
specified below for each quarter as certified quarterly by the Office.

 

1.

The Net Written Premium to Surplus writing ratio means a Net Written Premium to
Surplus ratio of at least 1:1 from July 1, 2008 through the end of the first
calendar year on December 31, 2008, a 1.5:1 ratio for the second calendar year
from January 1, 2009 through December 31, 2009, and a 2:1 ratio for the third
calendar year beginning on January 1, 2010 and thereafter for the remaining term
of the Surplus Note.

 

2.

The Gross Written Premium to Surplus writing ratio means a Gross Written Premium
to Surplus ratio of at least 3:1 from July 1, 2008 through the end of the first
calendar year on December 31, 2008, a 4.5:1 ratio for the second calendar year
from January 1, 2009 through December 31, 2009, and a 6:1 ratio for the third
calendar year beginning on January 1, 2010 and thereafter for the remaining term
of the Surplus Note.

(l) “Surplus Note” means the Surplus Note issued by the Board and Addendum
Number One thereto which provisions apply prospectively beginning on July 1,
2008.

(q) “Surplus” for purposes of determining the Writing Ratio means the Insurer’s
initial New Capital contribution for this Surplus Note and the outstanding
principal balance of the Surplus Note. For all other purposes, Surplus means the
Insurer’s admitted assets less the Insurer’s liabilities and refers to the
entire Surplus of the Insurer.

 

3.

The Definitions section of the Surplus Note shall be hereby amended as follows
to add the following paragraph (r) effective prospectively beginning on July 1,
2008.

(r) “Gross Written Premium” means direct Premium plus assumed Premium.

 

4.

The following paragraphs in the Surplus Note shall be hereby amended effective
prospectively beginning on July 1, 2008 to read as follows:

(3)(e) Writing Ratio: The Insurer represents that it will meet the Minimum
Writing Ratio as defined in Addendum Number One to the Surplus Note effective
prospectively from July 1, 2008 as determined by the Office and certified to the
Board quarterly, beginning with the Quarterly Written Premium Report for the
quarter ending September 30, 2008 due to the Board by November 15, 2008.

(3)(f) The Insurer agrees that it will make all quarterly filings using Form SBA
15-3 as amended to the Office. This Form is available on the Board’s website,
www.sbafla.com, under “Insurance Capital Build-Up Incentive Program” then
“Quarterly Written Premium Report.”

(4)(d) Repayment Limitations: Any payment of principal or interest by the
Insurer on this Surplus Note must be approved by the Commissioner, who shall
approve the payment unless the Commissioner determines that such payment will
Substantially Impair the financial condition of the Insurer. If such a
determination is made, the Commissioner shall approve such payment that will not
Substantially Impair the financial condition of the Insurer. The

 

2



--------------------------------------------------------------------------------

Board will seek approval of payments from the Commissioner and will notify any
Insurer if a payment of principal and/or interest has been disapproved or, if a
lower amount has been approved, the amount by which the usual payment is to be
reduced. Interest shall continue to accrue until paid including during periods
when payment approval has not been granted.

 

5.

Paragraph (4)(e) in the Surplus Note shall be stricken effective prospectively
beginning on July 1, 2008.

 

6.

Paragraph (5)(a)1 in the Surplus Note shall be stricken effective prospectively
beginning on July 1, 2008.

 

7.

Paragraphs (5)(a)2 and 3 in the Surplus Note shall be hereby amended effective
prospectively beginning on July 1, 2008 to read as follows:

(5)(a)2. Failure to submit quarterly filings of Form SBA 15-3 as amended to the
Office.

(5)(a)3. Failure to maintain the Minimum Required Surplus except for situations
involving the payment of losses resulting from a catastrophic event or a series
of events resulting in catastrophic losses or where Minimum Required Surplus is
reduced as a result of the accounting treatment for deferred acquisition costs
or where the Minimum Required Surplus is reduced as a result of repayment of the
principal on this Surplus Note.

 

8.

Paragraph (5)(a) in the Surplus Note shall be hereby amended as follows to add
the following sub-paragraph 9 effective prospectively beginning on July 1, 2008:

(5)(a)9. Failure to maintain a level of Surplus and reinsurance sufficient to
cover in excess of the Insurer’s 1-in-100 year probable maximum loss as agreed
to in paragraph (9) of the Surplus Note as amended.

 

9.

Paragraph (6) in the Surplus Note shall be hereby amended effective
prospectively beginning on July 1, 2008 to read as follows:

(6) Reorganization, Dissolution, or Liquidation: In the event of reorganization,
dissolution, 100% reinsurance or liquidation of Insurer, pursuant to
Section 215.5595(5), F.S., the Board shall be treated as a creditor pursuant to
Section 631.271, F.S., for the unpaid principal and interest on this Surplus
Note.

 

10.

Paragraphs (9)(a), (b), and (c) Supplemental Agreements shall be stricken
effective prospectively beginning on July 1, 2008.

 

11.

Paragraph (9)(d) Supplemental Agreements shall be hereby amended effective
prospectively beginning on July 1, 2008 to read as follows:

(9)(d) Increase in interest rate for failure to meet the Minimum Writing Ratio.
(See the Minimum Writing Ratio and Interest Rate Charges Table below).

 

  1.

From July 1, 2008 through December 31, 2008, each quarter the Insurer’s writing
ratio based on Net Written Premium to Surplus drops between .5:1 and 1:1, the
Board and the

 

3



--------------------------------------------------------------------------------

 

Insurer agree that the interest rate as specified in provision (4)(b) will be
increased by 25 basis points until the 1:1 Net Written Premium to Surplus
writing ratio is met. From January 1, 2009 through December 31, 2009, the
interest rate will be increased by 25 basis points each quarter the Net Written
Premium to Surplus writing ratio drops between 1:1 and 1.5:1 until the 1.5:1
ratio is met. Beginning January 1, 2010 and continuing for the term of the
Surplus Note, the interest rate will be increased by 25 basis points each
quarter the Net Written Premium to Surplus writing ratio drops between 1.5:1 and
2:1 until the 2:1 ratio is met.

From July 1, 2008 through December 31, 2008, each quarter the Insurer’s writing
ratio based on Net Written Premium to Surplus drops below .5:1, the Board and
the Insurer agree that the interest rate as specified in provision (4)(b) will
be increased by 450 basis points until the .5:1 Net Written Premium to Surplus
writing ratio is met. From January 1, 2009 through December 31, 2009, the
interest rate will be increased by 450 basis points each quarter the Net Written
Premium to Surplus writing ratio drops below 1:1 until the 1:1 ratio is met.
Beginning January 1, 2010 and continuing for the term of the Surplus Note, the
interest rate will be increased by 450 basis points each quarter the Net Written
Premium to Surplus writing ratio drops below 1.5:1 until the 1.5:1 ratio is met.

 

  2.

From July 1, 2008 through December 31, 2008, each quarter the Insurer’s writing
ratio based on Gross Written Premium to Surplus drops between 2:1 and 3:1, the
Board and the Insurer agree that the interest rate as specified in provision
(4)(b) will be increased by 25 basis points until the 3:1 Gross Written Premium
to Surplus writing ratio is met. From January 1, 2009 through December 31, 2009,
the interest rate will be increased by 25 basis points each quarter the Gross
Written Premium to Surplus writing ratio drops between 3:1 and 4.5:1 until the
4.5:1 ratio is met. Beginning January 1, 2010 and continuing for the term of the
Surplus Note, the interest rate will be increased by 25 basis points each
quarter the Gross Written Premium to Surplus writing ratio drops between 4.5:1
and 6:1 until the 6:1 ratio is met.

From July 1, 2008 through December 31, 2008, each quarter the Insurer’s writing
ratio based on Gross Written Premium to Surplus drops below 2:1, the Board and
the Insurer agree that the interest rate as specified in provision (4)(b) will
be increased by 450 basis points until the 2:1 Gross Written Premium to Surplus
writing ratio is met. From January 1, 2009 through December 31, 2009, the
interest rate will be increased by 450 basis points each quarter the Gross
Written Premium to Surplus writing ratio drops below 3:1 until the 3:1 ratio is
met. Beginning January 1, 2010 and continuing for the term of the Surplus Note,
the interest rate will be increased by 450 basis points each quarter the Gross
Written Premium to Surplus writing ratio drops below 4.5:1 until the 4.5:1 ratio
is met.

 

4



--------------------------------------------------------------------------------

Minimum Writing Ratio and Interest Rate Charges Table

Calendar Year

   Increase
in
Interest Rate    Net Written
Premium to
Surplus
Ratio Range    Net Written
Premium to
Surplus
Requirement    Gross
Written
Premium to
Surplus
Ratio
Range    Gross
Written
Premium to
Surplus
Requirement

1

7/1/08 –

12/31/08

   25 bps    .5:1 < 1:1    1:1    2:1 < 3:1    3:1    450 bps    <.5:1      
<2:1   

2

1/1/09 –

12/31/09

   25 bps    1:1 < 1.5:1    1.5:1    3:1 < 4.5:1    4.5:1    450 bps    <1:1   
   <3:1   

3

1/1/10 –

Thereafter

   25 bps    1.5:1 < 2:1    2:1    4.5:1 < 6:1    6:1    450 bps    <1.5:1      
< 4.5:1   

bps = basis points

 

  3.

The Insurer agrees to repay the Surplus Note or that portion of the Surplus Note
such that the Minimum Writing Ratio will be obtained the following quarter if
conditions a. and b. below exists provided that the Insurer is capable of
repayment without creating a financially hazardous condition. The Board will
consult with the Office in order to avoid financially hazardous issues and, as a
result, may direct the Insurer to follow an alternative accelerated repayment
plan acceptable to the Office.

 

  a.

The Insurer’s writing ratio based on Net Written Premium to Surplus drops below
1:1 for three consecutive quarters beginning January 1, 2010.

 

  b.

The Insurer’s writing ratio based on Gross Written Premium to Surplus drops
below 3:1 for three consecutive quarters beginning January 1, 2010.

 

12.

Paragraph (9) Supplemental Agreements shall be hereby amended to add the
following sub-paragraphs (g), (h), and (i) effective prospectively beginning on
July 1, 2008:

(9)(g) A late fee in the amount of 5% of the invoiced amount will be charged if
a payment is received five days after the due date. A late fee will not be
charged if it results from a delay beyond the control of the Insurer arising
from the Office’s disapproval of the payment or delay in issuing approval of the
payment of interest or principal. Late fees may be charged for late payments or
other late remittances.

 

5



--------------------------------------------------------------------------------

(9)(h) Any other surplus notes not issued in conjunction with the Insurance
Capital Build-Up Incentive Program will be subordinated to this Surplus Note.

(9)(i) The Insurer agrees to maintain a level of Surplus and reinsurance
sufficient to cover in excess of its 1-in-100 year probable maximum loss, as
determined by a hurricane loss model accepted by the Florida Commission on
Hurricane Loss Projection Methodology as certified by the Office annually.

 

13.

Except as otherwise noted in this Addendum Number One, all the duties,
responsibilities, and obligations agreed to in the Surplus Note executed on
September 22, 2006 shall continue in full force and effect.

IN WITNESS WHEREOF, this Addendum Number One to the Surplus Note has been
executed as of the dates below.

We are each, respectively, executive officers of the Insurer and are acting
within our authority in executing this Surplus Note Addendum.

Attested to:

 

By:                      Name      Print Name & Title      Date

 

STATE OF ________________________________

   }   

COUNTY OF ______________________________

   }   

The foregoing instrument was acknowledged before me by                         ,
personally known to me              or who presented an identification.

This          day of                     , 2008.

 

   NOTARY PUBLIC My Commission Expires:

 

6



--------------------------------------------------------------------------------

By:                      Name      Print Name & Title      Date

 

STATE OF ________________________________

   }   

COUNTY OF ______________________________

   }   

The foregoing instrument was acknowledged before me by                     ,
personally known to me          or who presented an identification.

This          day of                     , 2008.

 

   NOTARY PUBLIC My Commission Expires:

 

The State Board of Administration of Florida           By:                   

    Ashbel C. Williams

     Date       

    Executive Director & CIO

         

 

7